Citation Nr: 1517177	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-20 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel





INTRODUCTION

The Veteran served on active duty from October 1994 to November 1995.   

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision.  

In the August 2010 rating decision, the RO, in part, denied entitlement to a TDIU.  The RO also, in part, denied entitlement to service connection for a right knee condition and denied higher  ratings for intervertebral disc syndrome with disc disease at L5-S1 and right lower extremity radiculopathy affective the femoral, sciatic, and deep peroneal nerves.  In April 2009, the Veteran filed a notice of disagreement (NOD) with the denial of TDIU, the denial of service connection for a right knee condition, and the denials of higher ratings for intervertebral disc syndrome with disc disease at L5-S1 and right lower extremity radiculopathy affective the femoral, sciatic, and deep peroneal nerves.  In May 2013, the RO issued a statement of the case (SOC), and, in July 2013, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) only on the issue of entitlement to a TDIU.

In addition to the paper claims file, the Veteran has a paperless, electronic file in the Virtual VA claims processing system and the Veterans Benefit Management System (VBMS).  Review of those files reveals VA treatment records that have been considered by the agency of original jurisdiction (AOJ), as noted in the May 2013 SOC. 

For  reasons expressed below, the matter on appeal is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.

 
REMAND

The Board's review of the claims file reveals that further AOJ action on the matter on appeal is warranted.
The Veteran claims that he cannot work as a result of his service-connected disabilities.  Service connection is currently in effect for: depressive disorder, rated as 50 percent disabling; intervertebral disc syndrome, rated as 40 percent disabling; hemorrhoids rated as 20 percent disabling as of June 24, 2008, and 20 percent as of April 9, 2012; right lower extremity radiculopathy affecting femoral, sciatic, and deep peroneal nerves, rated as 20 percent disabling; and left lower extremity radiculopathy affecting femoral, sciatic, and deep peroneal nerves, rated as 20 percent disabling.  The Veteran's combined rating has been 80 percent since August 13, 2008, and 90 percent since April 9, 2012.  Thus, the Veteran meets the percentage requirements for a schedular TDIU.  See 38 C.F.R. § 4.16(a)(3) (2014). 

The Veteran filed a TDIU claim in June 2008.  On his application for TDIU (VA Form 21-8940), the Veteran reported that he worked as a machine operator from January 1998 to February 2002, as a part-time general worker for the City of Riverside from May 2003 to December 2003, as a driver geological tester from May 2004 to January 2005, and as a caregiver from September 2009 to February 2008.  

In October 2008, the Veteran underwent VA examination for his intervertebral disc syndrome, superficial peroneal nerve dysfunction of the right lower extremity, and hemorrhoids.  It was noted that the effect of his conditions on his daily activity was moderate, but that the effect on his usual occupation was severe, as he had to stop working. 

In October 2010 the Veteran's physician stated that he found the Veteran employable and that he should be able to do a desk job.  In an April 2012 VA examination report, it was stated that the Veteran's peripheral nerve conditions did not impact his ability to work.  

On April 2012  VA examination  for service-connected intervertebral disc syndrome, the VA examiner stated that the disability  impacted the Veteran's  ability to work.  He indicated that the Veteran had instability of station and pain in the back and lower extremities with prolonged standing or sitting and that difficulty in prolonged standing, sitting, or walking would make finding gainful employment difficult.  The examiner also noted, however, the Veteran is able to work with his hands and could find employment that allows a great deal of flexibility in positioning.  

The report of a May 2012 VA mental health examination reflects the examiner's conclusion that the Veteran's depression did not render him unable to secure and maintain substantial gainful employment.  

When adjudicating a TDIU claim, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the record includes the results of various examinations for individual and some combined service-connected disabilities, the record does not include medical comment addressing the combined functional effects of all the Veteran's service-connected disabilities on his activities of daily living, to include employment.  Such information is  needed to resolve the claim for a TDIU.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board is mindful  that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather, a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a) (2014); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014).  However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10 (2014) and Floore v. Shinseki, 26 Vet. App. 376, 381 (2013)), and given the noted deficiency in the record in this regard, further medical development of this claim is warranted.   

Given the Veteran's significant psychiatric disability, and multiple physical disabilities, the Board finds that the AOJ should arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.) to obtain the findings needed  to resolve this claim.  The Veteran is hereby advised that failure to report to the scheduled examination without good cause, may well result in denial of the claim for TDIU (which is considered a claim for increase).  See 38 C.F.R. § 3.655(b) (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examinations-sent  to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records

The Board notes that there are some Vocational Rehabilitation records associated with the Veteran's electronic  file.  On remand, the AOJ should undertake appropriate action to associate with the claims file the Veteran's Vocational Rehabilitation file or all such records. 

As regards VA treatment, medical records from Loma Linda VA Medical Center (VAMC) have been associated with the Veteran's claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the AOJ should obtain from the Loma Linda VAMC all outstanding records of VA evaluation and/or treatment of the Veteran, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Also,  although the Veteran has not specifically identified any pertinent, private treatment, on remand, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2014).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5103 , 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.

Accordingly, the matter is hereby REMANDED for the following action:

1. Associate with the claims file all of the Veteran's Vocational Rehabilitation file or records not currently of record.. 

2.  Obtain from the Loma Linda VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent outstanding, private(non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

4.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

5.  After all records/responses received are associated with the claims file, arrange for the Veteran to undergo VA examination by a psychiatrist (M.D.).

The contents of the entire claims file ((paper and electronic), to include a complete copy of this REMAND, must be made available to the designated psychiatrist,  and the examination report must  include discussion of the Veteran's documented history and assertions.

Based on examination of the Veteran, and full consideration of all pertinent medical and other objective evidence (to include the various VA examination reports of record), the psychiatrist should fully describe the functional effects of the Veteran's service-connected depressive disorder on his activities of daily living, to include employment.

Then, considering the functional effects of the Veteran's depressive disorder in combination with the documented functional effects of his service connected physical disabilities-namely, intervertebral disc syndrome, hemorrhoids, right lower extremity radiculopathy affecting femoral, sciatic, and deep peroneal nerves, and left lower extremity radiculopathy affecting femoral, sciatic, and deep peroneal nerves-the psychiatrist should comment on the combined effects of all service-connected disabilities on the Veteran's ability to perform the mental and physical acts required for gainful employment.

In addressing the above, the examiner should consider and discuss the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

Complete, clearly-stated rationale for the conclusions reached must be provided.

6.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice(s) of examination-sent  to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the record since the last adjudication) and legal authority. 

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


							(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




